 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVIN D. SMITH,                                    No. 2:21-cv-0439 CKD P
12                       Petitioner,
13            v.                                         ORDER AND
14    SACRAMENTO COUNTY,                                 FINDINGS AND RECOMMENDATIONS
15                       Respondents.
16

17          Petitioner is a Sacramento County Jail prisoner proceeding pro se. On May 17, 2021, his

18   petition for a writ of habeas corpus was dismissed with leave to amend within 30 days. The 30-

19   day period has expired and petitioner has not responded to the court’s order May 17, 2021 order.

20          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

21   court judge to this case; and

22          IT IS HEREBY RECOMMENDED that this case be closed.

23          These findings and recommendations are submitted to the United States District Judge

24   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

25   after being served with these findings and recommendations, petitioner may file written

26   objections with the court. Such a document should be captioned “Objections to Magistrate

27   Judge’s Findings and Recommendations.” In his objections petitioner may address whether a

28   certificate of appealability should issue in the event he files an appeal of the judgment in this
                                                        1
 1   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

 2   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

 3   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

 4   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

 5   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

 6   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

 7   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

 8   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

 9   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: June 29, 2021
                                                        _____________________________________
11
                                                        CAROLYN K. DELANEY
12                                                      UNITED STATES MAGISTRATE JUDGE

13

14

15   1
     smit0439.frs
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
